PER CURIAM
Petitioner seeks judicial review of an Employment Appeals Board order disqualifying him from receiving unemployment benefits because he was discharged for misconduct. ORS 657.176(2); OAR 471-30-038(3).
The referee concluded that petitioner had violated employer’s written policy by leaving work without first notifying his supervisor. However, the referee also concluded that the violation was not wilful and that petitioner’s misconduct was “an isolated instance of poor judgment” and, thus, was not misconduct for the purpose of denying benefits.
On review, the Board concluded that petitioner had wilfully violated employer’s written policy, and it set aside the referee’s order. However, the Board failed to address the referee’s conclusion that petitioner’s misconduct was an isolated instance of poor judgment. That was error. See Hillcrest Vineyard v. Bd. of Comm. Douglas Co., 45 Or App 285, 608 P2d 201 (1980).
Reversed and remanded for reconsideration.